Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention features an object memory fabric comprising:
a plurality of object memory modules, each object memory module comprising a single, pluggable hardware module and further comprising object storage storing one or more memory objects and a memory module object directory indexing all memory objects and/or portions of memory objects within the object memory module.
Related prior art include:
G. Ravindran and M. Stumm, "A performance comparison of hierarchical ring- and mesh-connected multiprocessor networks," Proceedings Third International Symposium on High-Performance Computer Architecture, 1997, pp. 58-69.
US 2016/0359722 (Garcia-Luna-Aceves et al) teaching system and method directing clients to server on computer using communication protocol and inter-Web router communication to dynamically update mappings of client addresses or address ranges to information object repository addresses based on client-to-server distance and server load.
US 2002/0099913 (Steely) teaching method and apparatus for adaptively bypassing one or more levels of a cache hierarchy.

a hierarchy of object routers communicatively coupling the plurality of object memory modules, each object router of the hierarchy of object routers maintaining an object cache state for at least one of the memory objects and/or portions of memory objects contained in object memory modules below the object router along a line of descent in the hierarchy stemming from the object router, wherein the hierarchy of object routers process requests to and from the object memory modules below the object router along the line of descent in the hierarchy based at least in part on the object cache state.
Claim 10, reciting a hardware-based processing node corresponding to the object memory fabric of claim 1, and 18, reciting a method for storing and managing one or more memory objects in the object memory fabric, corresponding to the object memory fabric of claim 1, are also allowed based on the arguments. Dependent claims 2-9, 11-17, and 19-20 are allowed for be being dependent upon allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136